421 F.2d 845
AMERICAN HOME PRODUCTS CORPORATION, Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 19804.
United States Court of Appeals, Sixth Circuit.
February 10, 1970.

Samuel W. Murphy, Jr., New York City, for petitioner, Kenneth N. Hart, Donovan, Leisure, Newton & Irvine, New York City, Thomas S. Calder, Dinsmore, Shohl, Coates & Deupree, Cincinnati, Ohio, on brief.
Charles C. Moore, Jr., Atty., Federal Trade Commission, Washington, D. C., for respondent, John V. Buffington, Gen. Counsel, J. B. Truly, Asst. Gen. Counsel, Federal Trade Commission, Washington, D. C., on brief.
Before EDWARDS, CELEBREZZE, and COMBS, Circuit Judges.
PER CURIAM:


1
This is the second appeal of this case. On the first appeal we found "substantial evidence to support most but not all of the provisions of the Commission's order" and directed modification consistent with the opinion. 402 F.2d 237 (1969).


2
Upon return of the case to the Commission, a modified final order was entered which the Commission argues is within the guidelines of our opinion. Petitioner again seeks review, insisting that the Commission's final order is too restrictive.


3
Upon consideration, we are of the opinion that the Commission's final order is consistent with our opinion on the first appeal with this exception: Paragraph I. A. (4), which now reads:


4
"Afford any relief from pain or itching associated with hemorrhoids in excess of affording temporary relief of many types of pain and itching of hemorrhoidal tissue;"


5
shall be modified to read:


6
"Afford any relief from pain or itching associated with hemorrhoids in excess of affording temporary relief of pain and itching of hemorrhoidal tissue in many cases;"


7
Subject to the foregoing modification, the Commission's final order, dated July 15, 1969 in docket No. 8641, is affirmed and enforcement is granted.